Exhibit 10.1

 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) is entered into as of August 10, 2017
(the “Effective Date”) by and among The Pyramid Peak Foundation (“Pyramid”),
J.R. Hyde, III (“Hyde” and, together with Pyramid, the “Lenders”), and
GTx, Inc., a Delaware corporation (“Borrower”).  The parties agree as follows:

 

1. Loans.  Lenders will make extensions of credit for Borrower’s benefit
(collectively, “Loans”), and Borrower promises to pay Lenders the amount of all
loans and other debts, principal and other amounts borrower owes Lenders now or
later (collectively, “Obligations”) pursuant to the terms and conditions of this
agreement and as set forth below.

 

1.1                   Availability.  So long as no Event of Default (as defined
below) has occurred and is continuing, from and after the date hereof and
through and including May 10, 2018 (the “Maturity Date”), the Lenders shall make
available to Borrower for borrowings by Borrower from time to time a principal
amount of Fifteen Million Dollars ($15,000,000) less the aggregate principal
amount of the Advances outstanding on the date hereof (each, an “Advance”). 
Advances may be repaid and, prior to the Maturity Date (as defined below),
reborrowed, subject to the applicable terms and conditions precedent herein. 
Subject to the terms and conditions set forth herein, each Lender severally
agrees to (a) make Advances in amounts not exceeding Seven Million Five Hundred
Thousand Dollars ($7,500,000) and (b) fund each Advance in equal (50%) amounts.

 

1.2                   Principal Repayment.  The outstanding principal amount of
each Advance together with all accrued and unpaid interest thereon shall be due
and payable on the Maturity Date.

 

1.3                   Interest Rate.  Borrower further promises to pay interest
on the outstanding principal amount of each Advance from the date thereof until
payment in full, which interest shall be payable at a rate equal 8% per annum.
Interest shall be due and payable on the Maturity Date, commencing on the first
day of the calendar quarter following the calendar quarter in which an Advance
is made, and shall be calculated on the basis of a 365/366-day year for the
actual number of days elapsed.

 

1.4                   Place of Payment.  All amounts payable hereunder shall be
payable in lawful money of the United States of America at the office of the
Borrower, 175 Toyota Plaza, 7th Floor, Memphis TN, 38103, unless another place
of payment shall be specified in writing by each Lender.

 

1.5                   Advance Requests; Evidence of Debt.  Whenever Borrower
desires an Advance hereunder, Borrower shall notify each Lender by facsimile
with a transmission confirmation or by electronic mail as long as a read receipt
is requested and received no later than 4:00 p.m. central time, seven
(7) calendar days (or such shorter time as the Lenders may agree in writing)
prior to the date on which the Advance is requested to be made.  The Lenders
hereby request, and Borrower agrees to deliver on the date hereof, a promissory
note in the form of Exhibit A hereto as evidence of the Loans hereunder (each a
“Note” and together, the “Notes”.  At the time of any Advance (or at the time of
receipt of any payment of principal), each Lender shall make or cause to be
made, an appropriate notation on its respective Note reflecting the amount of
such Advance (or the amount of such payment). The outstanding amount of the Note
shall be prima facie evidence of the principal amount thereof outstanding, but
the failure to record, or any error in so recording, shall not limit or
otherwise affect the obligations of Borrower to make payments of principal of or
interest on such Note when due.

 

1.6                   Application of Payments; Prepayment.  Payment on the
Advances shall be applied first to accrued interest, and thereafter to the
outstanding principal balance thereof.  Advances may be prepaid in whole in in
part without penalty or premium.  Any amount repaid pursuant to this Section 1.6
may be reborrowed subject to Section 1.5 hereof.  Any partial prepayment made
pursuant to this Section 1.6 shall be applied to interest first and then to
principal, and shall be applied to the oldest outstanding Advance first. At the
time of any prepayment of principal hereunder, Borrower shall also pay all
accrued and unpaid interest on the amount prepaid through the date of
prepayment.

 

1

--------------------------------------------------------------------------------


 

1.7                   Default Rate.  Upon the occurrence and during the
continuance of an Event of Default (as defined below), which Event of Default is
not remedied by the Borrower or waived by both Lenders within five (5) days
after the receipt by Borrower of notice from any Lender of such Event of
Default, overdue and unpaid amounts under this Agreement shall bear interest at
a rate per annum equal to seven percent (7.0%) above the rate that is otherwise
applicable thereto unless each Lender otherwise elects from time to time in its
sole discretion to impose a smaller increase.  Fees and expenses which are
required to be paid by Borrower pursuant to the this Agreement but are not paid
when due shall bear interest until paid at a rate equal to the highest rate
applicable to the Obligations.  Payment or acceptance of the increased interest
rate provided in this Section 1.7 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Lenders.

 

2. Representations, Warranties and Covenants of Borrower.  Borrower represents,
warrants and covenants to Lenders as follows, as of the Effective Date and with
respect to covenants, for so long as this Agreement is in effect or any
Obligations remain outstanding:

 

2.1       Corporate Existence.  Borrower has the requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Borrower and the
consummation by the Borrower of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Borrower.
This Agreement has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding agreement of the Borrower enforceable
against the Borrower in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally and
(ii) equitable principles of general applicability relating to the availability
of specific performance, injunctive relief or other equitable remedies.

 

2.2       Consents.  No consent, approval, authorization, order, license,
registration or qualification of or with any Governmental Entity is required for
the execution and delivery by the Borrower of this Agreement or the transactions
contemplated hereby, except such consents, approvals, authorizations, orders,
licenses, registrations or qualifications as have been obtained, or which, if
not obtained, would not, individually or in the aggregate, have a material
adverse effect on the ability of the Borrower to perform its obligations
hereunder or consummate the transactions contemplated hereby on a timely basis.
As used in this Agreement, the term “Governmental Entity” means any agency,
bureau, commission, authority, department, official, political subdivision,
tribunal or other instrumentality of any government, whether (i) regulatory,
administrative or otherwise (including, without limitation, a self-regulatory
organization or stock exchange); (ii) federal, state or local; or (iii) domestic
or foreign.

 

2.3       No Conflicts. The execution and delivery by the Borrower of this
Agreement, the performance by the Borrower of its obligations hereunder, and the
consummation by the Borrower of the transactions contemplated hereby, will not
conflict with or result in a breach or violation of (i) any of the terms or
provisions of, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Borrower or any of its subsidiaries is a party or by which the
Borrower or any of its subsidiaries is bound or to which any of their property
or assets is subject or (ii) any applicable law or statute or any order, rule or
regulation of any Governmental Entity having jurisdiction over the Borrower or
any of its subsidiaries or any of their respective properties, except for in the
case of either clause (i) or (ii) such conflicts, breaches or violations that
would not prevent or delay the consummation of the transactions contemplated by
this Agreement or that would not be reasonably expected to have a material
adverse effect on the Borrower, nor will any such action result in any violation
of the provisions of the organizational documents of the Borrower.

 

3. Term. This Agreement shall continue in effect until the earlier of (a) the
Maturity Date or (b) the date of a Qualified Financing (as defined below)
resulting in an amount of gross proceeds equal to or greater than Fifteen
Million Dollars ($15,000,000) (the “Termination Date”).  On the Termination Date
or on any earlier effective date of termination of this Agreement, the Loans
shall terminate, and Borrower shall pay in cash all Obligations in full, whether
or not such Obligations are otherwise then due and payable.  No termination
shall relieve Borrower of any obligation to Lenders, until all of the
Obligations have been paid and performed in full.

 

2

--------------------------------------------------------------------------------


 

4. Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default” hereunder: (i) Borrower fails to pay when due
any Loan or other monetary Obligation within five Business Days after the due
date (during which time no additional Loans shall be made by Lenders);
(ii) Borrower fails to perform any obligation (other than payment of any Loan or
other Obligations or covenant hereunder, which, if such default can be
reasonably cured, is not cured within ten days after the date due (or a later
date, as approved in writing by Lenders); (iii) any representation, or written
statement given to Lenders by or on behalf of Borrower, now or in the future, is
untrue or misleading in a material respect; (iv) the dissolution, winding up, or
insolvency of Borrower or (v) the appointment of a receiver, trustee or
custodian, for all or part of the property of, assignment for the benefit of
creditors by, or commencement of any proceeding by or against, Borrower under
any reorganization, bankruptcy, insolvency, arrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or in the
future in effect.

 

5. Rights and Remedies.  If an Event of Default occurs and continues, Lenders
may, without notice or demand do any or all of the following: (i) accelerate and
declare all of the Loans and other Obligations to be immediately due and payable
(but if an Event of Default described in Sections 4(iv) or 4(v) occurs, all
Obligations are immediately due and payable without any action by Lenders);
(ii) stop advancing money or extending credit for Borrower’s benefit under this
Agreement; and/or (iii) exercise any other rights and remedies permitted by
applicable law.  All of Lenders’ rights and remedies under this Agreement or any
other agreement between Lenders and Borrower are cumulative.  Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Lenders on which Borrower is liable.

 

6. Covenant to Invest.  Upon a bona-fide sale of equity interests in the
Borrower (a “Qualified Financing”) resulting in gross proceeds equal to or
greater than Fifteen Million Dollars $(15,000,000), each Lender agrees to
participate in such Qualified Financing in an amount up to their then
outstanding Obligations.

 

7. General.

 

7.1                   No Waivers; Amendments.  The failure of each Lender at any
time to require Borrower to comply strictly with any of the provisions of this
Agreement shall not waive any Lender’s right to later demand and receive strict
compliance.  Any waiver of a default shall not waive any other default.  None of
the provisions of this Agreement may be waived except by a specific written
waiver signed by the affected Lender(s) and delivered to Borrower.  The
provisions of this Agreement may not be amended except in a writing signed by
Borrower and both Lenders.

 

7.2                   Expenses; Attorneys’ Fees. Borrower shall reimburse
Lenders for all audit fees and expenses and reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing this Agreement and the other loan
documents with Lenders (including appeals or insolvency proceedings)
(collectively, “Expenses”).  If, subject to the foregoing, any Lender or
Borrower files any lawsuit against the other predicated on a breach of this
Agreement, the prevailing party shall be entitled to recover its costs and
reasonable attorneys’ fees from the non-prevailing party.

 

7.3                   Binding Effect; Assignment.  This Agreement is binding
upon and for the benefit of the successors and permitted assignees of each
party. Borrower may not assign any rights under this Agreement without both
Lenders’ prior written consent.

 

7.4                   Notices.  All notices by any party required or permitted
under this Agreement or any other related agreement must be in writing and be
personally delivered or sent by overnight delivery, certified mail (postage
prepaid and return receipt requested), or facsimile to the addresses and numbers
below.

 

7.5                   Governing Law; Jurisdiction.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without regard to principles of conflicts of law.

 

7.6                   Other. If any provision hereof is unenforceable, the
remainder of this Agreement shall continue in full force and effect. This
Agreement (including schedules hereto) and any other written agreements and,
documents executed in connection herewith are the complete agreement between
Borrower and Lenders and supersede all prior and contemporaneous negotiations
and oral representations and agreements, all of which are merged and integrated
herein.  This Agreement may be executed in one or more counterparts, all of
which when taken together will constitute one agreement.

 

3

--------------------------------------------------------------------------------


 

8.  Mutual Waiver of Jury Trial.  BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF THIS AGREEMENT OR ANY
RELATED DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date initially set forth above.

 

BORROWER:

 

GTX, INC.

 

By:

/s/ Marc S. Hanover

 

Name:

Marc S. Hanover

 

Title:

Chief Executive Officer

 

 

Address:  175 Toyota Plaza, 7th Floor

Memphis, TN 38103

Attn:  Chief Legal officer and Secretary

Facsimile: 901-271-8670

 

 

LENDERS:

 

The Pyramid Peak Foundation

 

By:

/s/ Andy McCarroll

 

Name:

Andy McCarroll

 

Title:

Secretary

 

 

Address:

6410 Poplar Ave. Ste. 710

 

Memphis, TN 38119

 

 

J.R. Hyde, III

 

Signature:

/s/ J.R. Hyde, III

 

 

Address:

17 West Pontotoc Ave, Suite 100

 

Memphis, TN 38103

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

FOR VALUE RECEIVED, GTX, INC., a Delaware corporation (“Borrower”), promises to
pay [·], (“Payee”) or its registered assigns, on or before May 10, 2018, the
lesser of (a) seven million five hundred thousand ($7,500,000.00) and (b) the
unpaid principal amount of all Advances made by Payee to Borrower as Loans under
the Loan Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates set forth in the Loan
Agreement, dated as of August 10, 2017 (as may be amended, supplemented or
otherwise modified, the “Loan Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
BORROWER, as Borrower and the Lenders party thereto.

 

This Note is one of the Notes issued pursuant to and entitled to the benefits of
the Loan Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby
were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds as set forth in
Section 1.4 of the Loan Agreement.  Borrower and the Lenders shall be entitled
to deem and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of
Borrower hereunder with respect to payments of principal of or interest on this
Note.

 

This Note is subject to prepayment at the option of Borrower as provided in the
Loan Agreement.

 

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Loan Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Loan Agreement.

 

No reference herein to the Loan Agreement and no provision of this Note or the
Loan Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand notice of every kind and, to the
full extent permitted by law, the right to plead any statute of limitations as a
defense to any demand hereunder (except as expressly provided in the Loan
Agreement).

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAW OF THE STATE OF DELAWARE.

 

 

GTX, INC.

 

By:

 

 

Name:

Marc S. Hanover

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

PRINCIPAL BORROWINGS SCHEDULE

 

DATE

 

AMOUNT OF LOAN
MADE THIS DATE

 

AMOUNT OF
PRINCIPAL PAID
THIS DATE

 

OUTSTANDING
PRINCIPAL
BALANCE THIS
DATE

 

NOTATION MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 